Beasley, Judge,
concurring specially.
This case cries out for prompt final disposition. There is pending below an extraordinary motion for new trial based primarily on newly discovered evidence. Although appellant denominates it as a “Motion for Judgment of Acquittal or Alternatively, a Motion for Reconsideration of the Denial of Defendant’s Motion for New Trial and Amendment to the New Trial and Amendment to the New Trial Motion,” it can only be regarded as an extraordinary motion for new trial. OCGA § 5-5-41 (b) provides: “Whenever a motion for a new trial has been made within the 30-day period in any criminal case and overruled . . ., no motion for a new trial from the same verdict or judgment shall be made or received unless the same is an extraordinary motion or case; and only one such extraordinary motion shall be made or allowed.”
*16The motion thus involves a consideration under OCGA § 5-5-23 of what defendant contends is newly discovered, that is, that the cocaine belonged to his brother, that his brother admits it, giving the details of how it happened to be in the bedroom used by defendant and how defendant did not know of its presence, and that his brother’s girl friend corroborates all of this evidence. This is not necessarily “evidence [which] must have been, or should have been, known to the defendant before [his] trial.” Sapp v. State, 68 Ga. App. 737, 738 (23 SE2d 871) (1943).
At trial the defendant testified that he did not know whose cocaine it was, that it was not his, that he had left the house before the party was over and stayed overnight at his father’s store, that other people were at the party, that they could have gone in the bedroom, and that his father and brother as well as he used the bedroom. No evidence contradicted this, except for circumstantial, inferential evidence that it was his.
The motion was filed one day before the expiration of 30 days from the denial of the motion for new trial, OCGA § 5-6-38, and the next day a notice of appeal was filed. The piecemeal approach to this case has contributed substantially to the time required for finality to be achieved and, what may be more significant, for there to be a ruling on the extraordinary motion. Appellant could have obtained a prompt ruling, and a much earlier appellate review if it had been adverse to him, had he requested a 30-day extension for filing the notice of appeal. OCGA § 5-6-39 (a) (1), (c), and (d). Such an extension would have given the trial court an opportunity to rule on the extraordinary motion with all of its supporting documents.
Piecemeal litigation should be discouraged, not only from the standpoint of efficient court administration but also for the better service of the litigants. If the motion is granted by the trial court, defendant’s new trial will have been delayed unnecessarily for nearly half a year and, if he is acquitted, he will have spent that time in prison unnecessarily. If, on the other hand, the motion is denied, we will undoubtedly have to review the case again on an appeal from the denial.
This is a close case, on its merits, with respect to the sufficiency of the evidence because of the circumstantial nature of all of it, the lack of exclusive control by defendant of the room in which the cocaine was found after his overnight absence, and the access to the room by others during that time and before. Defendant did not have actual possession of the cocaine or of the room at the time the cocaine was found there. Indeed, the evidence is without dispute in this regard and the jury so found. It was debatable whether he had constructive possession of the room during the period the cocaine was in the room, as he had been absent from the house overnight and up to *17the time that the arresting officers brought him to it the next day.
Decided May 21, 1987.
O. Hale Almand, Jr., Lori L. Chapman, for appellant.
Willis B. Sparks III, District Attorney, Jennie E. Rogers, Assistant District Attorney, for appellee.
“A person who, though not in actual possession, knowingly has both the power and intention at a given time to exercise dominion or control over a thing is then in constructive possession of it.” Thomas v. State, 153 Ga. App. 686, 689 (266 SE2d 335) (1980). That is what the jury found beyond a reasonable doubt, that defendant knowingly had the power and intention, at some time when the cocaine was in the room, to exercise dominion or control over it.
I concur fully in Divisions 3 and 4 but only in the judgment with respect to Divisions 1 and 2.